Citation Nr: 0212472	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  02-04 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for residuals of 
laceration of the right (dominant) wrist and third and fourth 
fingers, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel
INTRODUCTION

The veteran served on active duty from November 1976 to May 
1983.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  The veteran's right (major) wrist disability has been 
manifested by sensory loss, and subjective complaints of 
pain, swelling and locking, productive of no more than 
moderate, incomplete paralysis of the median nerve of a major 
extremity. 


CONCLUSION OF LAW

1.  The criteria for an evaluation greater than 30 percent 
for residuals of laceration of the right (dominant) wrist and 
third and fourth fingers have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.69, 4.124a, Diagnostic 
Code 8515 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

Through the January 2002 statement of the case, and various 
correspondence from the RO, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claim, and the evidence which 
has been considered in connection with his appeal.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and provided ample opportunity to submit information and 
evidence.  Moreover, there is no indication that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for an additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

Based on the service medical records documenting a laceration 
to the median nerve of the right wrist, and partial 
laceration of the flexor digiti sublimis of the ring finger 
of the right hand, as well as the repair of the median and 
flexor digiti sublimis and 1983 VA examination findings, 
service connection was established for residuals of a 
laceration of the right wrist and 3rd and 4th fingers, by 
rating action of March 1984.  The disability was rated as 10 
percent disabling.  

VA examinations were conducted in 1986 and throughout the 
1990s.  VA and non-VA treatment and hospital summary reports 
dated in the 1990s reflect ongoing complaints related to the 
right wrist.  

By rating action of February 1993, an increased rating of 30 
percent was assigned, effective March 6, 1992. 

A VA examination was conducted in March 1997, and the 
examiner commented that the level of impairment was mild.  In 
June 1998, the veteran suffered a crush injury to the right 
arm, and underwent open reduction internal fixation of the 
ulna and exploration of the ulnar nerve with contusion and 
old medial nerve injury.  On VA examination of October 1999, 
the examiner noted decreased grip strength and subjective 
findings of decreased sensation in the median nerve 
distribution of the right hand.  The examiner opined that the 
pain in the ulnar carpal joint area was likely the result of 
the 1998 crush injury.

On August 9, 2000, VA received the veteran's claim for an 
increased rating.  

A VA examination was conducted in April 2001.  The examiner 
reviewed the claims folder.  He described the appearance of 
the scars on the veteran's forearm and noted that the entire 
right upper extremity was smaller than the left, and that all 
of the muscles maintained a normal biconvex appearance.  
There was no atrophy or fasciculation.  Posture, tone, 
coordination and a pattern of skilled movement in the 
presence of vision was unremarkable.  On manual muscle 
examination, the musculature of the entire right upper 
extremity generated less force than that on the left.  The 
onset of contraction was hesitant, and contraction was 
characterized by collapsing or breakaway weakness.  No muscle 
cramp was seen and the use of the hand did not provoke 
cramps, locking or abnormalities of posture.  The veteran was 
able to approximate the tip of the thumb to all of the 
fingers on the right hand except the 5th, which lacked 3 
millimeters of contact.  Similarly, he was able to close his 
fist, but did so with a few millimeters of gap between the 
palm and the tips of the digits, particularly on the left.  
This was reduced when he was commanded to close the hand 
further, but he never made a full fist.  The skin over the 
scar was not tender, but there was  soft dehiscence of the 
distal portion of the largest scar on the right forearm.  No 
Tinel sign was evoked over the right ulnar nerve or any 
portion of the medial nerve.  There was no Phalen phenomenon 
on the right side.  
The examiner noted that the skin of the hands was extensively 
used, and that there were dense calluses, not strikingly 
different from one side to the other.  Reflexes were 2+ in 
the upper extremities.  Reflexes were elicited at deltoid, 
biceps, triceps, brachioradialis and finger flexors, and all 
demonstrated the same characteristic.  

The veteran was an extremely poor sensory witness.  He was 
unable to appreciate skin contact on the right side and as a 
consequence it was not possible to test the threshold of 2-
point discrimination.  Position and vibration senses did not 
appear to be normal on the right or left side.  His 
appreciation of contact sensation was diminished in a pattern 
that involved the palmar surface of the hand and the forearm 
in an oblique pattern just below the midpoint between the 
olecranon and the ulnar styloid.  This passed obliquely to 
the base of the right thumb.  On the dorsum of the hand, 
there was an area of reduced sensation to pinprick, which 
involved the small finger, the dorsum below it over the 5th 
metacarpal bone and extends about half the distance toward 
the elbow on the dorsal and medial aspect.  There was full 
range of passive movement of the wrist, and there was no 
difference between the two sides in the range of extension, 
flexion, ulnar and medial deviation.  He tolerated a 
symmetrical range of passive pronation and supination.  X-
rays were taken and revealed a normal joint outline of the 
right wrist.  However, there was an irregularity of the 
distal ulnar without other variation.  

In a summary, the examiner noted that the veteran had 
suffered two different right forearm injuries, including the 
first one that occurred during service.  The examiner opined 
that the initial injury "was treated skillfully and 
apparently with excellent outcome, except as noted."  He 
noted that the laceration of the muscle belly had also 
recovered and that there did not appear to be any abnormality 
at all of the flexion of his index finger that was no 
different from the other fingers.  Since that time, the 
veteran had complained of numbness in his hand, and the 
intermittent feeling that the hand is swollen, cramps and 
locks.  The examiner, referring to the examinations of 
record, noted that recently, abnormality of sensation had 
been found, as well as increased sensory loss.  He noted that 
the veteran has a variety of subjective sensory abnormalities 
and reports a pattern of sensory loss in the hand, consistent 
with a history of median and ulnar nerve injury.  He 
concluded that the symptoms were steady and increased with 
fatigue and prolonged use of the hand.  The examiner 
commented that if the veteran can watch his hand as he uses 
it, then he can do well, and pointed to the calluses on both 
hands which reflect comparable use of the normal left hand.  
However, it was impossible for the veteran to perform 
activities that require him to make adjustments with the 
sense of touch.  The progressive worsening of the symptoms in 
the right hand reflected the development of a neuroma, which 
would readily account for the differences in the 1984 and 
1986 examinations conducted by the same examiner.  The 
examiner pointed out that the evaluation in October 1999 of 
sensory loss involving all fingers would be consistent with 
functional loss brought about by the injury to the ulnar 
nerve.  The collapsing weakness did not appear to be of 
structural origin, as noted by other examiners, and that it 
was not possible to be certain about residual motor function 
and that the electromyographic study of 1997 did not disclose 
muscle abnormality.  In an addendum, the examiner noted that 
the electromyographic study and nerve conduction velocity 
study did not reveal any changes than that reported.  

The examiner did not find a relationship between the 
veteran's disability and brain, spinal cord, cervical disc, 
or nerve root trauma.  He concluded that in both instances, 
it is the result of a mechanical lesion involving the distal 
median nerve just above its entrance to the carpal tunnel and 
the ulnar nerve, possibly located slightly above that 
location.  The effects of the lesion with motor and sensory 
impairment, as well as the alteration of motor control had 
been described.  There was no paralysis, nor any evidence of 
burning paresthesia, but the veteran did report tingling.  
The examiner noted that it was not possible to measure active 
movement, and that there was no difference between the 
movement between the two sides of the body on passive 
manipulation.  

The examiner diagnosed the following: traumatic neuropathy 
secondary to neurotmesis and axonotmesis ancient right distal 
medial nerve with improvement to neuropathy, traumatic 
without discontinuity; right ulnar nerve neuropathy in distal 
forearm with residual sensory loss, secondary to mechanical 
trauma, improved; status post excision right median nerve 
neuroma; and status post comminuted fracture to the ulnar.  

VA treatment records dated in 2001, reflect the veteran's 
ongoing complaints of right wrist pain.  

In June 2002, the veteran testified before the undersigned 
member of the Board at the RO.  He stated that his symptoms 
included locking, swelling, loss of sensation, pain, and pain 
shooting up the arm.  On a routine day, the pain rated about 
a 5 or 6 on a scale of 1 to 10.  Problems with swelling were 
related to the weather.  He used Motrin for pain relief, and 
sought treatment from VA facilities.  He had not been in for 
an appointment for the last year, and he had not undergone 
therapy.  He was right-hand dominant.  He last worked for two 
and a half months in 2000 as a forklift operator, and had 
problems maneuvering due to the wrist.  He left the position 
due to a death in the family that caused him to have to leave 
town.  Prior to his last job, he worked for another company 
until he sustained the second injury in 1999 (1998?).  The 
veteran pointed out that the loss of sensation contributed to 
the crush injury.  After the second injury, he was prescribed 
a brace.  

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection is currently in effect for residuals of 
laceration of the right wrist, third and fourth fingers, 
rated 30 percent disabling under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (2001) which contemplates 
paralysis of the median nerve.  Moderate, incomplete 
paralysis of the median nerve of the major extremity is rated 
as 30 percent disabling.  A 50 percent rating is assigned for 
severe, incomplete paralysis of the median nerve of the major 
extremity.  Complete paralysis of the median nerve of a major 
extremity warrants a rating of 70 percent.  The following 
criteria is considered with regard to complete paralysis of 
the median nerve: the hand inclined to the ulnar side, the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb, at right angles to palm; flexion of wrist weakened; 
pain with trophic disturbances.  Diagnostic Code 8515

In this case, the veteran's right wrist disability involves 
the major extremity since the records show that the veteran 
is right handed.  See 38 C.F.R. § 4.69 (2001).  

The rating schedule provides that the term "incomplete 
paralysis", with this and other peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  

Here, the evidence clearly shows that the involvement is 
wholly sensory.  This is evident from the clinical findings 
and opinions noted throughout the record.  In particular, it 
is clear from the VA examiner's comments that the loss of 
sensation would make it impossible for the veteran to use the 
right hand in situations that required adjustments in 
sensation, and pointed to the calluses on both hands 
indicating comparable use of both extremities.  Furthermore, 
there was no paralysis.  Finally, the examination revealed 
full passive range of motion of the wrist, and no difference 
between the two sides with regard to range of extension, 
flexion and ulnar and medial deviation.  Therefore, overall, 
functional loss indicating severe, incomplete paralysis of 
the median nerve has not been demonstrated, and in that 
regard, the disability picture does not approximate the 
criteria for a higher rating and 38 C.F.R. § 4.7 (2001) is 
not applicable.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
8515, do not provide a basis to assign an evaluation higher 
than the 30 percent rating currently in effect.  

The above determination is based upon consideration of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Additionally, the Board notes that there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's right wrist disability.  The veteran 
has not asserted, nor has he submitted, and the record does 
not reflect, that the disability at issue has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations), or necessitated frequent 
periods of hospitalization, or that the disabilities 
otherwise have rendered impracticable the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this mater 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an increased evaluation for residuals of 
laceration of the right (dominant) wrist and third and fourth 
fingers, currently rated as 30 percent disabling, is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

